
	
		II
		110th CONGRESS
		1st Session
		S. 1774
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the John Krebs Wilderness in the State of
		  California, to add certain land to the Sequoia-Kings Canyon National Park
		  Wilderness, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sequoia-Kings Canyon National Park
			 Wilderness Act of 2007.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)StateThe
			 term State means the State of California.
			3.Designation of
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 following areas in the State are designated as wilderness areas and as
			 components of the National Wilderness Preservation System:
			(1)John Krebs
			 Wilderness
				(A)DesignationCertain
			 land in Sequoia-Kings Canyon National Park, comprising approximately 69,500
			 acres of land, as generally depicted on the map entitled John Krebs
			 Wilderness Proposal-Hockett Plateau/Mineral King and dated July 2007
			 and the map entitled John Krebs Wilderness Proposal-Enlargement of
			 Mineral King Area and dated May 2007, to be known as the John
			 Krebs Wilderness.
				(B)LimitationsThe
			 designation of the wilderness under subparagraph (A) does not—
					(i)preclude
			 operation and maintenance of the existing Hockett Meadow Cabin and Quinn Patrol
			 Cabin in the same manner and degree in which the cabins were operated and
			 maintained on the day before the date of enactment of this Act; or
					(ii)prohibit the
			 operation, maintenance, and repair of the small check dams and water
			 impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake, and
			 Eagle Lake.
					(C)EffectNothing in this paragraph affects—
					(i)the
			 cabins in, and adjacent to, Mineral King Valley; or
					(ii)the private
			 inholdings known as Silver City and Kaweah
			 Han.
					(2)Sequoia-Kings
			 Canyon National Park Wilderness AdditionCertain land in the North Fork/Redwood
			 Canyon, California, comprising approximately 43,450 acres, and certain land in
			 Chimney Rock, California, comprising approximately 1,736 acres, as generally
			 depicted on the map entitled Redwood Canyon/North Fork/Chimney Rock
			 Wilderness Proposal and dated June 2007, is incorporated in, and shall
			 be considered to be a part of, the Sequoia-Kings Canyon National Park
			 Wilderness.
			4.Administration
			 of wilderness areas
			(a)In
			 generalSubject to valid
			 existing rights, each area designated as wilderness by this Act shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that any reference in the Wilderness Act to the effective
			 date of the Wilderness Act shall be considered to be a reference to the date of
			 enactment of this Act.
			(b)Map and legal
			 description
				(1)Submission of
			 map and legal descriptionAs soon as practicable, but not later
			 than 3 years, after the date of enactment of this Act, the Secretary shall file
			 a map and legal description of each area designated as wilderness by this Act
			 with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force and
			 effectThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any clerical or typographical error in the map or
			 legal description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the Office of the
			 Secretary.
				(c)Hydrologic,
			 meteorologic, and climatological devices, facilities, and associated
			 equipmentNothing in this Act—
				(1)prevents the
			 installation and maintenance of, or if nonmotorized access is not reasonably
			 available or time is of the essence, limited motorized access to, hydrologic,
			 meteorologic, or climatological devices or facilities and communication
			 equipment associated with the devices, if the devices, facilities, or equipment
			 are essential to flood warning, flood control, water supply forecasting, or
			 reservoir operation purposes; or
				(2)precludes or
			 restricts the use of utility helicopters for inspection or surveillance of
			 utility facilities in the vicinity of an area designated as wilderness by this
			 Act.
				(d)No buffer
			 zones
				(1)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around an area designated as wilderness by this Act.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from within an area designated as wilderness by this Act
			 shall not preclude the conduct of the activity or use outside the boundary of
			 the wilderness.
				(e)Horseback
			 ridingNothing in this Act
			 precludes horseback riding in, or the entry of recreational or commercial
			 saddle or pack stock into, an area designated as wilderness by this Act.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
